Title: To James Madison from Josiah Meigs, 2 April 1816
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        
                            General Land-office
                            2d. April 1816
                        
                    
                    I have the honor to inclose with this a letter from William Morrison of Kaskaskia, requesting a lease of the Lead Mines of the United States lying East of the Mississippi, and between Rock river and the Ouisconsin—and at Prairie de Chien. Those Mines are of great value, and, from the best information I have been able to obtain, are of great extent. Mr. Morrison is a man of large property, and has had the benefit of experience in the direction of Lead Mines in the territory of Missouri. Should it be judged expedient to grant a Lease, I believe that Mr. Morrison will faithfully and honourably fulfil his engagements.
                    The authority to lease Lead Mines is given by the 2d. section of the Act of March 3, 1807 (Laws of U. States V. 5 p. 119). Mr. Morrison will if he obtains a lease carry on the business in an extensive manner. He proposes to employ chiefly Frenchmen, natives of that region, whose manners and habits will be less likely to give offence to the Indians than those of any other description of people in the Western Country. I have the honor &c.
                